Citation Nr: 1210385	
Decision Date: 03/20/12    Archive Date: 03/30/12

DOCKET NO.  06-23 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel






INTRODUCTION

The Veteran had active service from March 1964 to June 1966.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Montgomery, Alabama.

This matter was previously before the Board in September 2009 and December 2010 at which time it was remanded for additional development.  It is now returned to the Board. 

The Board notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if any action on his part is required.


REMAND

After carefully considering this matter, and for reasons expressed immediately below, the Board believes that this case must be remanded for further development of the record.  The Board regrets the delay associated with this remand, especially considering that this matter was the subject of two previous remands.  However, the Board believes that another remand is necessary to ensure that the Veteran is accorded full compliance with the statutory duty to assist.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) (2011). 

Pursuant to the Board's December 2010 Remand, the Veteran underwent a VA examination in May 2011.  The examiner indicated that the Veteran met the DSM-IV stressor criteria based on fear of hostile enemy activity in Vietnam, however, found that he did not meet the diagnostic criteria for PTSD.  The examiner noted that the Veteran had frequent, chronic, mild, daily PTSD symptoms, but did not discuss why such symptoms were not sufficient to warrant a PTSD diagnosis.

Additionally, the examiner opined that the Veteran's depression was due solely to his spinal cord injury.  However, VA treatment records associated with the claims file include August 2005 and September 2005 records which document that the Veteran had been seen and treated for depression and PTSD symptoms which was prior to his October 14, 2005 spinal cord injury.

In light of the lack of clarity and the opinion based upon facts inconsistent with the evidence of record, the Board finds that an additional examination and opinion is required.  VA must provide an examination that is adequate for rating purposes.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

Finally, the most recent VA treatment records associated with the claims file are dated in June 2006.  At the May 2011 VA examination, the examiner refers to a May 2010 VA psychological treatment record.  Thus, ongoing medical records must also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following:

1. The RO/AMC shall secure for the record copies of the complete updated clinical records of any and all Tuscaloosa VAMC treatment or any other VA medical facility that has treated the Veteran for his psychiatric disorder since June 2006 and associate those documents with the claims file.

2. After the development sought above is completed, the RO/AMC shall arrange for the Veteran to be scheduled for an appropriate VA examination by an examiner that has not previously examined the Veteran in order to  determine the precise nature and etiology of his asserted psychiatric disorder.  The claims file, and a copy of this Remand, must be reviewed by the examiner in conjunction with the examination.

The examiner is advised that the Veteran's asserted stressor events in service have been conceded as his unit in Vietnam came under hostile fire.

Based on examination of the Veteran and complete review of the record/claims file, the examiner should provide an opinion that responds to the following:

(a)  Please identify all psychiatric disorder(s) found on examination of the Veteran.

(b)  As to each psychiatric disorder please indicate whether it is at least as likely as not that such is related to his active service (the examiner must acknowledge that the Veteran was treated for depression prior to his October 2005 spinal cord injury).

(c)  Identify whether the Veteran specifically has a diagnosis of PTSD in accordance with DSM-IV based on an event(s) during his active duty service.  Please identify the symptoms that support such diagnosis, or those lacking, but necessary for such diagnosis.   

In rendering the requested opinions, the examiner must acknowledge the Veteran's competent reports as to the onset and continuity of symptomatology.  Any opinions expressed must be accompanied by a complete rationale.
3. The RO will then review the Veteran's claims file and ensure the foregoing development actions have been completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it shall be undertaken prior to further claims adjudication.

4. The RO/AMC will then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, he and his representative shall be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response. 

The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  Claims remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DEMETRIOS G. ORFANOUDIS 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

